Citation Nr: 0111543	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  98-06 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Parkinson's disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1952 
to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In January 2001, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 
1999).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service medical records reveal no 
complaints of tremors during service, and no diagnoses of 
Parkinson's disease during service.

3.  Lay evidence provided by the veteran and service comrades 
reveals that the veteran suffered from slight tremors during 
service in the 1970s.

4.  Medical evidence from a private physician specifically 
identifies the veteran's reported tremors during service as 
the initial manifestation of Parkinson's disease.  


CONCLUSION OF LAW

Parkinson's disease was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially we note that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 State 
2096 (2000).  This law rewrites the 38 U.S.C. §§ 5100-5107 
"duty to assist" provisions, to eliminate the well-grounded 
claim requirement, and requires the Secretary to provide 
additional assistance in developing all facts pertinent to a 
claim for benefits under title 38 of the United States Code.  

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the RO obtained all 
medical evidence identified by the veteran.  There is no 
indication in the record that there is any additional 
evidence relevant to the veteran's claim that has not been 
associated with the claims file.  Moreover, in view of the 
Board's decision below we find that the veteran is not 
prejudiced by appellate review at this time without initial 
RO adjudication after enactment of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2000).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2000); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had tremors and/or Parkinson's 
disease during service; (2) whether he has a current 
disability; and, if so, (3) whether the current disability is 
etiologically related to his military service.  The Board 
concludes that medical evidence is needed to lend plausible 
support for the second and third issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay evidence may be 
sufficient to support the first issue in this case, 
especially considering that tremors are symptoms that may be 
observed by persons who are not trained physicians.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000). 

When the evidence is in relative equipoise as to any issue 
material to the determination of a matter, then the benefit 
of the doubt is to be given to the veteran.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5107). 
; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The veteran served in the United States Coast Guard.  He 
retired after 25 years of service.  As such, his service 
medical records are fairly extensive, but they appear to be 
complete.  They contain numerous entrance and separation 
examination reports along with treatment records which span 
the veteran's entire period of military service.  There is no 
indication in any of these records that the veteran suffered 
from tremors during service.  There is also no indication in 
any of the service medical records of a diagnosis of 
Parkinson's disease.  

Private medical treatment records dating from 1991 reveal 
that the veteran was evaluated for tremors of his left hand 
and left leg.  These records reveal that the veteran was 
ultimately diagnosed with Parkinson's disease.  There is no 
medical evidence of record which shows complaints of or 
treatment for tremors prior to this.  

Numerous lay statement have been submitted on the veteran's 
behalf.  Some of these statements are relatively generic and 
are not specifically identified as being from people who knew 
the veteran during service; the Board finds these to be 
somewhat lacking in probative value.  However, there are some 
lay statements which have been submitted by people who were 
service comrades of the veteran, or who knew the veteran 
during service.  The Board finds that these statements 
provide important evidence in the present case.  A January 
1995 letter from a retired Chief Warrant Officer who served 
with the veteran indicates that the veteran had difficulty 
holding writing instruments during service in the 1970s.  A 
July 1996 letter from a lawyer, who worked closely with the 
veteran during service on a water vessel safety 
investigation, specifically indicates that the veteran 
suffered from left hand tremors during service in 1973.

A March 1999 letter from Dr. Ferraraccio, the veteran's 
private neurologist, reveals that he had reviewed the lay 
statements concerning the veteran's history of left sided 
termors during service.  Dr. Ferraraccio stated that "I can 
say with a reasonable degree of medical certainty that it is 
more likely than not that the tremor was the initial 
manifestation of [the veteran's] current disorder, 
Parkinson's disease."  

In January 2001 the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  The 
veteran testified that he suffered from left sided tremors 
during service in the 1970s.  He indicated that the tremors 
were minor at the time so he did not seek treatment.  He 
testified that he did report the tremors during a 1974 
service department physical.  He testified that the examining 
physician observed the tremor and stated that it was a muscle 
spasm that would pass and that he did not note this on the 
examination report.  The Board notes that this examination 
report is of record and there is no indication of any 
complaints of tremors or muscle spasms.  The veteran reported 
having left sided tremors beginning in service in the 1970s 
and continuing until present.  He testified that the tremors 
were initially minor and self limiting so he did not report 
them or seek treatment for them.  He testified that it was 
not until the documented medical evaluation in 1991 that his 
tremors were diagnosed as Parkinson's disease.  

The evidence of record reveals that the veteran is currently 
diagnosed with Parkinson's disease.  There is no indication 
in any of the veteran's service medical records of any 
complaints of tremors and there is no diagnosis of 
Parkinson's disease until 1991.  The veteran has testified 
that he suffered from left sided tremors during service and 
he has presented lay statements which support this assertion.  
Tremors are symptoms that may be observed by persons who are 
not trained physicians.  As such, lay evidence is acceptable 
to establish that the veteran suffered from these tremors 
during service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A 
private neurologist has reviewed the evidence of record 
including the above mentioned lay statements and has rendered 
the opinion that the veteran's tremors during service were 
initial manifestations of his current Parkinson's disease.  
The review of the evidence of record reveals that the veteran 
has satisfied all the elements required for service 
connection.  Therefore, service connection must be  granted 
for the veteran's Parkinson's disease.   





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for Parkinson's disease is granted.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals



 

